NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

RALPH HERNANDEZ,                                No. 19-36052

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00201-TMB

 v.
                                                MEMORANDUM*
OFFICE OF PUBLIC ADVOCACY, State
of Alaska; et al.,

                Defendants-Appellees,

and

SHELLEY KAY CHAFFIN,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Ralph Hernandez appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging constitutional claims against his

court-appointed attorneys in his state criminal case. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

      The district court properly dismissed Hernandez’s claims against defendants

Office of Public Advocacy, Van Demark, Lowery, Kelley, and Corrigan because

they are not state actors. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a

claim under § 1983, a plaintiff must . . . show that the alleged deprivation was

committed by a person acting under color of state law.”); Miranda v. Clark

County, Nev., 319 F.3d 465, 468 (9th Cir. 2003) (en banc) (attorneys appointed to

represent criminal defendants in state criminal proceedings are not state actors).

      The district court did not abuse its discretion in denying Hernandez’s motion

for leave to amend to add a claim against defendant Chaffin because amendment

would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011) (setting forth standard of review and explaining that a district

court may dismiss without leave where amendment would be futile).

      All pending motions are denied.

      AFFIRMED.



                                          2                                    19-36052